Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant's arguments filed 3/11/22 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (U.S. Patent No. 6,590,295).
Referring to figures 4A-4L, Liao et al. teaches a method of manufacturing a semiconductor device, comprising:
forming a conductive pad region (14) over a substrate (12);
depositing a dielectric layer (16) to cover the conductive pad region (14, cover a portion);
forming a first passivation layer (18) over the dielectric layer (16);
etching the first passivation layer (18) through the dielectric layer (16), thereby exposing a first area of the conductive pad region (14);
forming a second passivation layer (30/38) over the first area of the conductive pad region (14); and
removing portions of the second passivation layer (30/38) to expose a second area of the conductive pad region (14, see figures 4F-4G).  It is noted that the same material would provide the same function as passivation).
Regarding to claim 2, wherein removing portions of the second passivation layer (30/38) comprises etching the second passivation layer using a self- aligned scheme (see figure 4f-4g).
Regarding to claim 3, wherein etching the first passivation layer (18) through the dielectric layer (16) comprises exposing a sidewall of the dielectric layer (see figure 4d), and wherein forming a second passivation layer (38/30) over the first area of the conductive pad (14) region comprises forming the second passivation layer (38/30) covering the sidewall of the dielectric layer (16, see figure 4G).
Regarding to claim 4, wherein removing portions of the second passivation layer (38/30) comprises exposing a horizontal portion of the first passivation layer (18, see figure 4g).
Regarding to claim 7, wherein removing portions of the second passivation layer (38/30) comprises forming a rounded corner at a top portion of the second passivation layer (30, see figure 4G).
Regarding to claim 9, wherein removing portions of the second passivation layer (38/30) comprises recessing a depth of the conductive pad region (14, see figure 4G).

Claim(s) 1-3, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (U.S. Patent Publication No. 2011/0304042).
Referring to figures 1-9, Lin et al. teaches a method of manufacturing a semiconductor device, comprising:
forming a conductive pad region (28) over a substrate (10);
depositing a dielectric layer (the layer directly on the layer 28) to cover the conductive pad region (28);
forming a first passivation layer (the layer directly under layer 30) over the dielectric layer (see figure 1);
etching the first passivation layer through the dielectric layer , thereby exposing a first area of the conductive pad region (28, see figure 1);
forming a second passivation layer (30) over the first area of the conductive pad region (28); and
removing portions of the second passivation layer (30) to expose a second area of the conductive pad region (28, see figure 1).  It is noted that the same material would provide the same function as passivation).
Regarding to claim 2, wherein removing portions of the second passivation layer (30/38) comprises etching the second passivation layer using a self- aligned scheme (see figure 1).
Regarding to claim 3, wherein etching the first passivation layer (the layer directly under layer 30) through the dielectric layer comprises exposing a sidewall of the dielectric layer (see figure 1), and wherein forming a second passivation layer (30) over the first area of the conductive pad (48) region comprises forming the second passivation layer (30) covering the sidewall of the dielectric layer (see figure 1).
Regarding to claim 9, wherein removing portions of the second passivation layer (38/30) comprises recessing a depth of the conductive pad region (see figure 1).
Regarding to claim 10, thermal treatment subsequent to the formation of the second passivation layer (see paragraph# 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (U.S. Patent No. 6,590,295) or Lin et al. (U.S. Patent Publication No. 2011/0304042) in view of CHEN et al. (U.S. Patent Publication No. 2013/0147031).
Regarding to claim 11, a method of manufacturing a semiconductor device, comprising:
forming a conductive pad (14) region over a substrate (12);
depositing at least one dielectric layer (16) over the conductive pad region (14);
forming a first passivation layer (18) over the at least one dielectric layer (16);
forming a recess (32) through the first passivation layer (18) and the at least one dielectric layer (16), the recess exposing an area of the conductive pad region (14, see figure 4c); and
forming a second passivation layer (30/38) over the conductive pad region (14), the second passivation layer (30/38) re-exposing the area of the conductive pad region (see figure 4G).
However, the reference does not clearly show the dielectric layer overlap an entirety of the conductive pad.
CHEN et al. teaches forming a semiconductor device having a conductive pad (22) and forming a dielectric layer (24) overlap an entirety of the conductive pad (22) then pattern to form an opening to exposed portion of conductive pad (22, see paragraph# 17).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form the dielectric layer overlap an entirety of the conductive pad in as taught by CHEN et al. in Liao et al. because it is known in the semiconductor art to form the dielectric layer over the pad to protect the underlayer.
Regarding to claim 12, the second passivation layer (38/30) covers a sidewall of the first passivation layer (18, see figure 4G).
Regarding to claim 15, forming a conductive plug (20) over the conductive pad region (14), the conductive plug laterally surrounded by a sidewall of the second passivation layer (30, see figure 4G).
Or Regarding to claim 11, a method of manufacturing a semiconductor device, comprising:
forming a conductive pad (28) region over a substrate (10);
depositing at least one dielectric layer (the layer directly on the layer 28) to over the conductive pad region (28);
forming a first passivation layer (the layer directly under layer 30) over the at least one dielectric layer (16);
forming a recess through the first passivation layer and the at least one dielectric layer, the recess exposing an area of the conductive pad region (28, see figure 1); and
forming a second passivation layer (30) over the conductive pad region (28, the second passivation layer (30) re-exposing the area of the conductive pad region (see figure 1).
However, the reference does not clearly show the dielectric layer overlap an entirety of the conductive pad.
CHEN et al. teaches forming a semiconductor device having a conductive pad (22) and forming a dielectric layer (24) overlap an entirety of the conductive pad (22) then pattern to form an opening to exposed portion of conductive pad (22, see paragraph# 17).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form the dielectric layer overlap an entirety of the conductive pad in as taught by CHEN et al. in Lin et al. because it is known in the semiconductor art to form the dielectric layer over the pad to protect the underlayer.
Regarding to claim 12, the second passivation layer (30) covers a sidewall of the first passivation layer (see figure 1).
Regarding to claim 13, forming a redistribution layer (12) over the substrate (10), wherein the conductive pad region (28) is formed in a topmost layer of the redistribution layer (see figure 1).
Regarding to claim 15, forming a conductive plug (32/34) over the conductive pad region (28), the conductive plug laterally surrounded by a sidewall of the second passivation layer(30, see figure 1).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (U.S. Patent No. 6,590,295) or Lin et al. (U.S. Patent Publication No. 2011/0304042) in view of CHEN et al. (U.S. Patent Publication No. 2013/0147031) as applied to claims 11-13, 15 and further in view of Hill (U.S. Patent Publication No. 2011/0209899).
Liao et al. or Lin et al. teaches a semiconductor device having a conductive pad, dielectric layer and passivation layers on top of the conductive pad.
However, the reference does not clearly teach forming a protection region covering the conductive pad region prior to depositing the at least one dielectric layer (in claim 14).
 Hill teaches forming the interconnect structure having a conductive pad layer (114), forming a protection region (16) covering the conductive pad region (114) prior to depositing the at least one dielectric layer (118a, see figure 2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form a protection region covering the conductive pad in as taught by Hill because it is known in the semiconductor art to protect the device from moisture and corrosion (see paragraph# 17).
Response to Arguments
Applicant's arguments filed 3/11/22 have been fully considered but they are not persuasive.
Applicant contends that Liao, Lin and Hill fail to teach depositing a dielectric layer to cover the conductive pad region (in claim 1) and depositing at least one dielectric layer to overlap an entirety of the conductive pad region (in claim 11).  This is not found persuasive because Liao clearly teaches depositing a dielectric layer (16) to cover (a portion) the conductive pad region (14, it does not mean to cover completely) (see figure 4) and Lin clearly teaches depositing a dielectric layer (the layer directly on the layer 28) to cover (a portion)of the conductive pad region (28, it does not mean to cover completely, see figure 1). 
Allowable Subject Matter
Claims 5-6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893